       Case 2:18-cv-04815-DLR Document 71 Filed 03/17/21 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Domingo Martinez,                                 No. CV-18-04815-PHX-DLR
10                  Plaintiff,                         ORDER
11   v.
12   Alltran Financial LP,
13                  Defendant.
14
15
16          Plaintiff accused Defendant of violating the Telephone Consumer Protection Act

17   (“TCPA”) and the Fair Debt Collection Practices Act (“FDCPA”). (Doc. 1.) The parties
18   later stipulated to the dismissal of the TCPA claim with prejudice, and with each party

19   bearing their own attorneys’ fees, costs, and expenses. (Docs. 45, 47.) After the Court

20   denied Defendant’s motion for summary judgment on the remaining FDCPA claim (Doc.
21   58), Defendant served Plaintiff with an offer of judgment under Federal Rule of Civil
22   Procedure 68(a) (Doc. 63). Plaintiff accepted the offer of judgment, under which judgment

23   was entered against Defendant in the amount of $1,501.00, plus taxable and recoverable

24   costs and attorneys’ fees accrued through the date of the offer of judgment. (Docs. 64-1,

25   65.) The offer of judgment provided that, if the parties could not agree on the amount of

26   such costs and attorneys’ fees, they would be decided by the Court upon application by
27   Plaintiff. The parties could not agree on a figure and, consequently, the Court now has
28   before it Plaintiff’s motion for attorneys’ fees and costs (Doc. 66), which is fully briefed
       Case 2:18-cv-04815-DLR Document 71 Filed 03/17/21 Page 2 of 8



 1   (Docs. 69, 70).1
 2          Plaintiff is entitled to reasonable attorneys’ fees and costs incurred in litigating his
 3   FDCPA claim, both because the FDCPA authorizes an award of reasonable attorneys’ fees
 4   and costs to the prevailing party, 15 U.S.C. § 1692k(a)(3), and because the terms of the
 5   offer of judgment provide for such. Plaintiff is not entitled to reasonable attorneys’ fees
 6   and costs incurred in litigating his TCPA claim for precisely the opposite reasons: the
 7   TCPA does not authorize such an award, see Richardson v. Verde Energy USA, Inc., No.
 8   15-6325, 2016 WL 7380708, at *6 (E.D. Pa. Dec. 19, 2016) (collecting cases), 2 and the
 9   parties’ stipulation to dismiss the TCPA expressly provided that each party would bear
10   their own fees and costs. The Court is mindful, however, that Plaintiff’s claims shared the
11   same factual basis and, therefore, the same work sometimes would have been performed
12   for the FDCPA claim even in the absence of the TCPA claim. Accordingly, where it is
13   reasonably clear that a fee was incurred for work performed specifically on the TCPA
14   claim, the Court will discount it. But where the fees cannot so clearly be segregated by
15   claim, the Court will infer that the work performed was common to both claims.
16          The Court uses the “lodestar” method to assess the reasonableness of attorneys’ fees.
17   Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013). “The ‘lodestar’ is
18   calculated by multiplying the number of hours the prevailing party reasonably expended
19   on the litigation by a reasonable hourly rate.” Morales v. City of San Rafael, 96 F.3d 359,
20   363 (9th Cir. 1996). “In determining a reasonable hourly rate, the district court should be
21   guided by the rate prevailing in the community for similar work performed by attorneys of
22   comparable skill, experience, and reputation.” Chalmers v. City of Los Angeles, 796 F.2d
23   1205, 1210-11 (9th Cir. 1986). “In determining reasonable hours, counsel bears the burden
24          1
              Plaintiff’s request for oral argument is denied as unnecessary. See Fed. R. Civ. P.
     78(b); LRCiv. 7.2(f); Lake at Las Vegas Investors Grp., Inc. v. Pac. Malibu Dev., 933 F.2d
25   724, 729 (9th Cir. 1991).
            2
              Defendant’s citation of Clifford v. Trump, CV 18-06893-SJO (FFMx), 2018 WL
26   6519029 (C.D. Cal. Dec. 11, 2018), for this proposition is bizarre. (Doc. 69 at 2.) The
     TCPA at issue in Clifford was the Texas Citizens Participation Act, not the Telephone
27   Consumer Protection Act. The Clifford decision also explicitly states that the Texas
     Citizens Participation Act requires an award of fees and costs to the successful movant on
28   an anti-SLAPP motion. Defendant’s explanatory parenthetical misleadingly quotes
     Clifford out of context.

                                                  -2-
       Case 2:18-cv-04815-DLR Document 71 Filed 03/17/21 Page 3 of 8



 1   of submitting detailed time records justifying the hours claimed to have been expended. . .
 2   . Those hours may be reduced by the court where documentation of the hours is inadequate;
 3   if the case was overstaffed and hours are duplicated; if the hours expended are deemed
 4   excessive or otherwise unnecessary.” Id. at 1210. To assist the Court in making this
 5   calculation, Local Rule of Civil Procedure 54.2 requires a fee application to contain certain
 6   supporting documentation, including a task-based itemized statement of attorneys’ fees
 7   describing the services rendered. Multiplying the number of hours reasonably expended
 8   by a reasonable hourly rate produces a presumptively reasonable fee, which “[t]he district
 9   court may then adjust upward or downward based on a variety of factors.”3 Moreno v. City
10   of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008).
11          Here, attorney David Chami billed 82.3 hours at a rate of $500.00 per hour for a
12   total of $41,150.00, attorney Tyler Holyfield billed 2 hours at a rate of $275.00 per hour
13   for a total of $550.00, and unnamed paralegals billed 11.5 hours at rates of $130.00 per
14   hour for a total of $1,495.00. All told, this amounts to $43,195.00 in fees. 4 (Doc. 66 at 3;
15   Doc. 66-2 at 5.)
16          The Court will begin with the reasonableness of the hourly rates. Mr. Chami
17   submitted a declaration justifying his $500.00 per hour rate. (Doc. 66-1.) In it, he explains
18   that he has been licensed to practice law in Arizona since 2010. His practice specializes in
19   consumer protection cases, and he has worked as the lead or supervising attorney in over
20   500 such cases since 2015. In that time, he has secured substantial settlements in several
21   consumer protection cases and has prevailed on the merits in others. Mr. Chami represents
22   that $500.00 per hour is his customary fee, and he cites one case, Gross v. CitiMortgage
23   Inc., No. CV-18-02103-PHX-ROS, in which this Court has approved his $500.00 per hour
24   rate. (Docs. 66-11.) Although Mr. Chami’s $500.00 rate is high, it does not appear to be
25   outside the bounds of reasonableness for an attorney in the Phoenix community with his
26
            3
              These factors are sometimes called the Kerr factors, after Kerr v. Screen Guild
27   Extras, Inc., 526 F.2d 67 (9th Cir. 1975). See Morales, 96 F.3d at 363 fn.8.
            4
              The task-based itemization attached as Exhibit 2 to Plaintiff’s motion inaccurately
28   calculates the total attorney time spent on this case as 82.3 hours. Mr. Chami billed 82.3
     hours and Mr. Holyfield billed 2 hours, making the total 84.3 hours. (Doc. 66-2.)

                                                 -3-
       Case 2:18-cv-04815-DLR Document 71 Filed 03/17/21 Page 4 of 8



 1   experience and skill in consumer protection matters. The Court will accept Mr. Chami’s
 2   $500.00 per hour rate as reasonable.
 3          Mr. Chami provides no information about Mr. Holyfield’s education, experience,
 4   skill, or reputation, nor that of the paralegals who worked on this case. In a declaration,
 5   Defense counsel submits that, based upon his fourteen years of experience practicing in
 6   Arizona, rates for associate attorneys who have been practicing for 1 to 3 years range from
 7   $175.00 to $250.00 per hour, and more senior associate rates range from $275.00 to
 8   $300.00 per hour. Defense counsel also declares that paralegal rates in the community
 9   average between $120.00 and $150.00 per hour. (Doc. 69 at 30-31.) Given the absence of
10   any evidence regarding the reasonableness of the rate charged by Mr. Holyfield, the Court
11   will reduce his hourly rate to $175.00 per hour. The Court will accept the paralegals’
12   $130.00 per hour rates, which appear to be within the average for the Phoenix community.
13          Next, the Court will examine the reasonableness of the hours expended. At the
14   outset, the Court observes that Mr. Chami’s task-based itemization fails to comply with
15   LRCiv 54.2(e)(1)(A) in that it does not identify the dates on which any of the services were
16   performed. (Doc. 66-2.) Considering this fundamental omission, the Court would be
17   within its discretion to deny the fee application outright, but the Court declines to do so for
18   three reasons. First, the dates for some of the services can be determined by comparing the
19   itemized statement with the docket (for example, the Court can determine when counsel
20   appeared for the scheduling conference in this case). Second, the approximate date ranges
21   for other services can reasonably be inferred (for example, the Court can reasonably
22   approximate when Mr. Chami reviewed Defendant’s summary judgment motion based on
23   the date the motion was filed). Third, the omission of dates does not appear to have
24   prejudiced Defendant’s ability to respond to the fee application and raise objections.
25   However, in future cases, Mr. Chami should be more careful in preparing his itemized
26   statements.
27          To assist the Court in evaluating Mr. Chami’s itemized statement, Defendant
28   prepared and submitted an annotated version of that document that supplies line numbers


                                                  -4-
       Case 2:18-cv-04815-DLR Document 71 Filed 03/17/21 Page 5 of 8



 1   for each entry. (Doc. 69 at 25-29.) The Court will work from that annotated document.
 2   Line numbers referenced in this order correspond to the line numbers on the annotated
 3   itemized statement.     Having reviewed the fee entries and considered Defendant’s
 4   objections, the Court makes the following adjustments.
 5          The paralegal service entries on lines 2, 8, 9, 20, 26, 28, 35, 38, 39, 41, 45, and 49
 6   reflect work that is clerical or administrative in nature. In addition, the paralegal services
 7   reflected on line 17 are at least in part clerical or administrative. Although a reasonable
 8   fee award can include compensation for non-attorneys if their labor contributes to work
 9   product, the fee-requesting party must prove that it is customary in the relevant market to
10   bill separately for such work. “Otherwise, it is typically assumed that clerical . . . work is
11   subsumed into firm overhead.” Innovative Sports Mgmt. Inc. v. Singh, No. CV-18-02211-
12   PHX-MTL, 2020 WL 3574582, at *3 (D. Ariz. July 1, 2020). Mr. Chami presents no such
13   evidence here, and “this Court generally excludes hours related to clerical work like filing
14   documents, preparing or serving summons, and document organization.” G&G Closed
15   Circuit Events LLC v. Espinoza, No. CV-18-08216-PCT-JAT, 2020 WL 1703630, at *2
16   (D. Ariz. Apr. 8, 2020). The Court therefore will disallow fees for the paralegal services
17   on lines 2, 8, 9, 20, 26, 28, 35, 38, 39, 41, 45, and 49, and will reduce the compensable
18   time on line 17 from 1 hour to 0.5 hours.
19          Lines 12, 13, 14, 15, 18, and 19 reflect 10.6 hours in attorney time and 1 hour of
20   paralegal time related to briefing a motion to strike Defendant’s affirmative defenses. In
21   ruling on the motion to strike, the Court explicitly cautioned that it was “unlikely to
22   consider the . . . motion to strike to be among those items for which attorney’s fees were
23   reasonably incurred.” (Doc. 31 at 7 n.3 (emphasis in original).) Plaintiff’s fee application
24   does not even attempt to change the Court’s mind on this point. For the reasons already
25   given in that prior order, the Court finds that it was not a reasonable use of attorney time
26   to brief and file that motion to strike. These time entries will be disallowed.
27          Lines 29, 30, 31, 32, and 33 reflect 9.2 hours of attorney time related to reviewing,
28   researching, and responding to a letter from Defense counsel seeking the voluntary


                                                 -5-
       Case 2:18-cv-04815-DLR Document 71 Filed 03/17/21 Page 6 of 8



 1   dismissal of Plaintiff’s TCPA claim, and warning that Defendant would move forward with
 2   a motion for sanctions under Federal Rule of Civil Procedure 11 if the TCPA claim was
 3   not withdrawn. (See Doc. 66-4.) Neither the TCPA nor the terms of the parties’ stipulation
 4   to dismiss the TCPA claim entitle Plaintiff to attorneys’ fees. Accordingly, the Court will
 5   disallow these fees because it is reasonably clear that they relate specifically to the TCPA
 6   claim.
 7            Lines 50, 51, and 52 reflect 11 hours of attorney time and 0.5 hours of paralegal
 8   time on matters that post-date Plaintiff’s acceptance of Defendant’s offer of judgment,
 9   including preparation of this fee application. Time spent preparing a fee application is
10   generally compensable, but an offer of judgment can be conditioned upon a waiver of such
11   fees, provided the waiver is clear and unambiguous. See Pearson v. National Credit
12   Systems, Inc., No. CV 10-526-PHX-MHM, 2010 WL 5146805, at *3 (D. Ariz. Dec. 13,
13   2010). Here, the offer of judgment clearly and unambiguously5 limits Plaintiff to attorneys’
14   fees accrued through the date of the offer of judgment. These post-judgment fees therefore
15   will be disallowed.
16            Line 3 reflects 4.2 hours of attorney time for reviewing “all documents” and
17   preparing a demand letter. Line 1, however, reflects that Mr. Chami spent 3 hours on pre-
18   suit investigation, including reviewing “all documents.”       Though Mr. Chami might
19   reasonably need to refresh his memory or consult his notes before drafting a demand letter,
20   the Court will not compensate him for reviewing “all documents” twice in such a short
21   span of time. The Court will reduce this entry to 1 hour, which is enough time for Mr.
22   Chami to have reviewed whatever notes he might have taken the first time he reviewed “all
23   documents” and incorporate the relevant information into a demand letter.
24            Line 6 reflects 3 hours of attorney time to prepare the complaint. The 8-page, 2-
25   count complaint is simple and straightforward, and less than half of it contains factual
26   allegations unique to Plaintiff. (Doc. 1.) An attorney with Mr. Chami’s level of experience
27           The Court is unpersuaded by Plaintiff’s idiosyncratic reading of the offer of
              5
     judgment. Moreover, the 2 hours of attorney time reflected on line 52 for “emails between
28   DAC and OC from March 2019 until December 2019” would be disallowed regardless of
     any waiver in the offer of judgment because this entry is egregiously vague.

                                                 -6-
       Case 2:18-cv-04815-DLR Document 71 Filed 03/17/21 Page 7 of 8



 1   in these matters ($500.00-per-hour of experience, to be exact) should have been able to
 2   prepare this complaint in less time. The Court will reduce the compensable time to 1 hour.
 3            Line 11 reflects 1 hour of attorney time for reviewing Defendant’s answer and
 4   affirmative defenses. The answer is 7 pages and consists almost entirely of standard denials
 5   and boilerplate affirmative defenses. (Doc. 10.) The Court finds 1 hour to be excessive
 6   and will reduce this entry to 0.5 hours.
 7            Line 21 reflects 1.8 hours of paralegal time spent preparing the parties’ joint Rule
 8   26(f) report. This report is 9 pages, prepared jointly, and follows a basic formula described
 9   by the Court in its order setting the scheduling conference. The Court finds 1.8 hours is
10   excessive given the nature of this report and reduces the compensable time to 1 hour.
11            Line 22 reflects 1 hour spent reviewing and editing the Rule 26(f) report. The entry
12   appears to be misidentified as paralegal time. The previous paralegal entry was for
13   preparing the Rule 26(f) report “for attorney review.” Presumably, then, the following
14   entry for reviewing the report describes attorney work. One hour to “review and edit” a
15   report that has already been prepared by a paralegal, especially given the length and content
16   of the report, is excessive. The Court will reduce this entry to 0.5 hours.
17            Line 25 reflects 2 hours billed by Mr. Holyfield for attending the scheduling
18   conference in this matter. This appears to be a typographical error. The scheduling
19   conference only lasted 10 minutes. (Doc. 27.) The Court will reduce this entry to 0.2
20   hours.
21            Line 42 reflects 3 hours of attorney time for conducting depositions. Defendant has
22   supplied the cover pages of the transcripts from the relevant depositions, which show that
23   the total time spent conducting both depositions was 1 hour and 38 minutes. (Doc. 69 at
24   32-33.)      Mr. Chami’s doubling of the time spent conducting depositions cannot be
25   explained away as preparation time because Mr. Chami separately billed 5.8 hours for such
26   preparations. Accordingly, the Court will reduce this entry to 1.7 hours.6
27            6
             Defendant argues that the first deposition related only to the TCPA claim, but the
     Court cannot verify this assertion. The first deposition was of John Sammis, and Mr.
28   Sammis’ declaration was used to support Defendant’s motion for summary judgment on
     the FDCPA claim. (Doc. 51-1.) This suggests that Mr. Sammis had information relevant

                                                  -7-
       Case 2:18-cv-04815-DLR Document 71 Filed 03/17/21 Page 8 of 8



 1            All told, these adjustments amount to a 38.3-hour reduction of Mr. Chami’s time, a
 2   1.8-hour reduction of Mr. Holyfield’s time, and a 9.4-hour reduction of the paralegals’
 3   time. Although Mr. Chami’s itemized statement contains some elements of block billing
 4   and could more specifically describe the services rendered, the Court finds the descriptions
 5   minimally adequate and the balance of the fee entries to be reasonable. This translates to
 6   44 hours of time billed by Mr. Chami at a rate of $500.00 per hour amounting to
 7   $22,000.00, 0.2 hours of time billed by Mr. Holyfield at a rate of $175 per hour amounting
 8   to $35.00, and 2.1 hours of paralegal time at a rate of $130 per hour amounting to $273.00.
 9   Plaintiff therefore will be award attorneys’ fees in the amount of $22,308.00.
10            Plaintiff also seeks $1,844.35 in costs. Of this, $440 are filing and service fees.
11   Those costs will be allowed. The remaining $1,404.35 are identified as “Deposition cost”
12   and “Printing/Papers/Documents.” (Doc. 66-2 at 5.) Plaintiff attaches no invoices,
13   receipts, or other instruments verifying these costs. Given that failure, the Court will not
14   award them. See LRCiv 54.2(e)(3). Accordingly,
15            IT IS ORDERED that Plaintiff’s motion for attorney’s fees (Doc. 66) is
16   GRANTED but modified. Plaintiff is awarded $22,308.00 in attorneys’ fees and $440 in
17   costs.
18            Dated this 17th day of March, 2021.
19
20
21
22
                                                    Douglas L. Rayes
23                                                  United States District Judge
24
25
26
27
28   to the FDCPA claim. Without more information confirming that Mr. Sammis’ deposition
     had nothing to do with the FDCPA claim, the Court will not disallow these fees.

                                                 -8-
